Order entered July 12, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00586-CV

               IN RE: RADIANT DARKSTAR PRODUCTIONS, LLC, Relator

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-02152

                                            ORDER
        In accordance with the Court’s opinion issued this date, the petition for writ of mandamus

is conditionally GRANTED. The Court ORDERS the trial judge, the Honorable Dale Tillery,

Judge of the 134th Judicial District Court, to VACATE his April 4, 2013 “Order Overruling

Defendant Radiant’s Motion to Dissolve Pre-Judgment Garnishments and Emergency Motion”

and to RENDER an order granting the motion to dissolve the pre-judgment garnishment of debts

and assets held by Radiant Gaming for Falch or Sherwood and the motion to release funds

deposited by relator into the registry of the court. Should the trial judge fail to comply with this

order, the writ will issue. The Court ORDERS the trial judge to file with this Court, within

thirty (30) days of the date of this order, a certified copy of its order issued in compliance with

this order. We ORDER that relator recover its costs of this original proceeding from real parties

in interest.
/s/   LANA MYERS
      JUSTICE